                                                                                 FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


 1
                           UNITED STATES DISTRICT COURT
                                                                         Jul 06, 2021
 2                                                                          SEAN F. MCAVOY, CLERK

                         EASTERN DISTRICT OF WASHINGTON
 3
 4
     UNITED STATES OF AMERICA,                       No. 2:15-CR-00127-WFN-1
 5
 6                       Plaintiff,                  ORDER GRANTING
                                                     DEFENDANT’S MOTION TO
 7                       v.                          MODIFY RELEASE CONDITIONS
 8
     AUSTIN LEE RUSSELL,                             MOTION GRANTED
 9
                                                       (ECF No. 75)
10                       Defendant.
11
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
12
     ECF No. 75. Defendant recites in his motion that U.S. Probation opposes his
13
     request and the United States leaves the decision to the discretion of the Court.
14
           Specifically, Defendant is requesting to reside at residential outpatient
15
     treatment upon discharge from inpatient treatment on July 8, 2021.
16
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
17
     No. 75, is GRANTED.
18
           Defendant is released on the following conditions pending the revocation
19
     hearing before Judge Nielsen:
20
21
     (1)   Defendant shall not commit any offense in violation of federal, state or local
22         law. Defendant shall advise the supervising Pretrial Services Officer and
23         defense counsel within one business day of any charge, arrest, or contact with
           law enforcement. Defendant shall not work for the United States government
24         or any federal or state law enforcement agency, unless Defendant first notifies
25         the supervising Pretrial Services Officer in the captioned matter.
26
     (2)   Defendant shall reside at an address known to and approved by Pretrial
27         Services, and shall immediately advise the court, defense counsel and the U.S.
28         Attorney in writing before any change in address and telephone number.



     ORDER - 1
 1   (3)   Defendant shall appear at all proceedings as required and shall surrender for
           service of any sentence imposed as directed.
 2
 3   (4)   Defendant shall sign and complete A.O. Form 199C before being released and
           shall reside at the address furnished.
 4
 5   (5)   Defendant shall not possess a firearm, destructive device or other dangerous
           weapon.
 6
 7   (6)   Defendant shall report to the United States Probation Office before or
 8         immediately after release and shall report as often as they direct, at such times
           and in such manner as they direct.
 9
10   (7)   Defendant shall contact defense counsel at least once a week.
11   (8)   Defendant is further advised, pursuant to 18 U.S.C. § 922(n), it is unlawful
12         for any person who is under indictment for a crime punishable by
           imprisonment for a term exceeding one year, to possess, ship or transport in
13
           interstate or foreign commerce any firearm or ammunition or receive any
14         firearm or ammunition which has been shipped or transported in interstate or
15         foreign commerce.

16   (9)   Defendant shall refrain from the use or unlawful possession of a narcotic drug
17         or other controlled substances defined in 21 U.S.C. § 802, unless prescribed
           by a licensed medical practitioner in conformance with Federal law.
18         Defendant may not use or possess marijuana, regardless of whether Defendant
19         has been authorized medical marijuana under state law.
20
     (10) Defendant shall surrender any passport and Enhanced Driver’s License to
21        Pretrial Services and shall not apply for replacements.
22
23   (26) Outpatient Treatment: Defendant shall participate in residential outpatient
          substance abuse treatment at the Adult and Teen Challenge (ATC) Program
24        in Airway Heights.
25
     (27) Prohibited Substance Testing: If random urinalysis testing is not done
26        through a treatment program, random urinalysis testing shall be
27        conducted through Pretrial Services, and shall not exceed six (6) times
          per month. Defendant shall submit to any method of testing required by the
28



     ORDER - 2
 1         Pretrial Service Office for determining whether the Defendant is using a
           prohibited substance. Such methods may be used with random frequency and
 2         include urine testing, the wearing of a sweat patch, a remote alcohol testing
 3         system, and/or any form of prohibited substance screening or testing.
           Defendant shall refrain from obstructing or attempting to obstruct or tamper,
 4         in any fashion, with the efficiency and accuracy of prohibited substance
 5         testing.
 6
     (31) Other: Defendant shall be transported from inpatient treatment at Pioneer
 7        Center East to residential outpatient treatment on July 8, 2021, by staff from
 8        the Adult and Teen Challenge Program (ATC).

 9   (32) Other: Defendant shall reside at ATC. Upon completion of the ATC
10        program, Defendant shall return to the custody of the U.S. Marshal absent
          further order of the Court.
11
12         IT IS SO ORDERED.
13               DATED July 6, 2021.
14
                                 _____________________________________
15
                                           JOHN T. RODGERS
16                                UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 3
